Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19        PageID.6203      Page 1 of 12



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                                                      Case No. 2:16-cr-20460
        Plaintiff,
                                                      Hon. Mark A. Goldsmith
  v.

  D-1 EDWIN MILLS,
  D-2 CARLO WILSON,

        Defendants.



    JOINT MOTION TO STRIKE THE NOTICE OF INTENT TO SEEK A
   SENTENCE OF DEATH BECAUSE OF THE UNCONSTITUTIONALITY
      OF THE FEDERAL DEATH PENALTY ACT FOR FAILURE TO
       REQUIRE COMPARATIVE PROPORTIONALITY REVIEW

        Messrs. Edwin Mills and Carlo Wilson, through counsel, respectfully move

  this Court, pursuant to the Eighth Amendment to the United States Constitution, to

  strike the Notice of Intent to Seek a Sentence of Death.

        In support of this motion, Messrs. Mills and Wilson state the following:

        1.     The grand jury indicted Messrs. Mills and Wilson in a second

  superseding indictment filed February 28, 2018. Dkt. 292. Both pled not guilty to

  the charges. Dkt. 302. A Notice of Intent to Seek a Sentence of Death was filed on

  March 1, 2018. Dkt. 293. Trial is scheduled for April 21, 2020. Dkt. 475.



                                           1
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19        PageID.6204       Page 2 of 12



        2.     The Federal Death Penalty Act is unconstitutional under the Eighth

  Amendment for failing to require a reviewing court to conduct a proportionality

  review of any death sentence. For this reason, the Notice of Intent to Seek a

  Sentence of Death must be stricken.

        3.     The government, through its Assistant United States Attorney, does

  not concur in this motion.

        4.     Messrs. Mills and Wilson respectfully move this Court to declare the

  FDPA unconstitutional on its face for its complete failure to provide comparative

  proportionality review, resulting in wholly arbitrary and capricious death

  sentences.




                                           2
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19      PageID.6205   Page 3 of 12



                                 Respectfully submitted,

  s/Gerald J. Gleeson                        s/ Jacqueline K. Walsh
  Gerald J. Gleeson, II (P53568)             Jacqueline K. Walsh
  Jeffrey Alan Crapko (P78487)               Washington State Bar No. 21651
  Miller, Canfield, Paddock                  705 2nd Ave., Suite 501
  and Stone, P.L.C.                          Seattle, WA 98104
  840 West Long Lake Road, Suite 150         (206) 325-7900x5
  Troy, Michigan 48098-6358                  Jackie@jamlegal.com
  (248) 879-2000                             Counsel for Carlo Wilson
  gleeson@millercanfield.com
  Counsel for Edwin Mills

  s/ Jean D. Barrett                         s/ Ashwin Cattamanchi
  Jean D. Barrett                            Ashwin Cattamanchi
  Ruhnke & Barrett                           Illinois State Bar No. 6289199
  47 Park Street                             Federal Defenders of San Diego, Inc.
  Montclair, NJ 07042                        225 Broadway, Suite 900
  (973)744-1000                              San Diego, CA 92101
  jeanbarrett@ruhnkeandbarrett.com           (619) 234-8467
  Counsel for Edwin Mills                    ashwin_cattamanchi@fd.org
                                             Counsel for Carlo Wilson


  DATED:     February 15, 2019




                                         3
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19       PageID.6206    Page 4 of 12



   MEMORANDUM IN SUPPORT OF JOINT MOTION TO STRIKE THE
  NOTICE OF INTENT TO SEEK A SENTENCE OF DEATH BECAUSE OF
  THE UNCONSTITUTIONALITY OF THE FEDERAL DEATH PENALTY
          ACT FOR FAILURE TO REQUIRE COMPARATIVE
                  PROPORTIONALITY REVIEW

                                   Issue Presented

        Whether the Federal Death Penalty Act is unconstitutional for failing to

  require a reviewing court to conduct a comparative proportionality review.




                                           4
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19        PageID.6207     Page 5 of 12



                    Controlling Authority for the Relief Sought

        The Eighth Amendment to the United States Constitution.

                                    ARGUMENT

        I.     Introduction

        The Federal Death Penalty Act (“FDPA”) is unconstitutional in its failure to

  require a reviewing court to determine whether the punishment of death is

  excessive or disproportionate to the penalty imposed in similar cases, taking into

  consideration both the crime and the defendant. The absence of a provision for

  proportionality review leaves the FDPA without a critical provision endorsed by

  the Supreme Court to avoid the arbitrary and capricious imposition of a death

  sentence. Numerous state capital statutes provide for comparative proportionality

  review. See Pully v. Harris, 465 U.S. 37, 43 (1984). Even the Uniform Code of

  Military Justice requires it.1 The requirement of proportionality review is grounded

  in the long-held and recognized “precept of justice that punishment for crime

  should be graduated and proportioned to offense.” Weems v. United States, 217

  U.S. 349, 367 (1910). The absence of comparative proportionality review, or any

  comparable provision to guard against disproportionate sentences, renders the

  FDPA unconstitutional.


  1
   Death sentences imposed under the Uniform Code of Military Justice must also
  be reviewed using a comparative proportionality analysis. See United States v.
  Curtis, 32 M.J. 252, 270–271 (C.M.A. 1991).
                                           5
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19          PageID.6208    Page 6 of 12



        II.    Because the FDPA Does Not Contain a Proportionality Review
               Provision, any Death Sentence Imposed Under it Violates the
               Fifth and Eighth Amendments.

        The Constitution forbids a capital-punishment scheme which permits the

  sentence to be imposed arbitrarily and capriciously. See Furman v. Georgia, 408

  U.S. 238, 313–14 (1972)2 (White, J., concurring). In Furman, Justice Stewart

  concluded:

               These death sentences are cruel and unusual in the same
               way that being struck by lightning is cruel and unusual.
               For, of all the people convicted of . . . murders . . . many
               just as reprehensible as these, the petitioners are among a
               capriciously selected random handful upon whom the
               sentence of death has in fact been imposed. . . . I simply
               conclude that the Eighth and Fourteenth Amendments
               cannot tolerate the infliction of a sentence of death under
               legal systems that permit this unique penalty to be so
               wantonly and so freakishly imposed.

  408 U.S. at 309–10 (Stewart, J., concurring) (citations and footnotes omitted).

        In 1976, the Court approved Georgia’s new death penalty statute, which was

  meant to cure the constitutional problems identified in Furman. Gregg, 428 U.S. at

  195. Comparative proportionality review was a feature of Georgia’s law that the

  Supreme Court hailed as helping guard against the sort of random and freakish

  sentencing outcomes that had previously led it to strike down the state’s old death-


  2
   Furman consisted of nine separate opinions, and one per curiam opinion that
  concluded “the imposition of and carrying out of the death penalty in [the cases
  before the Court] constitute cruel and unusual punishment in violation of the
  Eighth and Fourteenth Amendments.” 408 U.S. at 239 (per curiam).
                                            6
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19          PageID.6209     Page 7 of 12



  penalty scheme in Furman. See Gregg v. Georgia, 428 U.S. at 198 (1976) (Joint

  Opinion of Stewart, Powell & Stevens, JJ.). See also Proffitt v. Florida, 428 U.S.

  242, 253, 258–59 (1976). Such review is critical to ensuring that the death penalty

  continues to be “reserved for only the most aggravated and least mitigated of . . .

  murders.” Bell v. State, 841 So. 2d 329, 337–38 (Fla. 2002). In 1987, the Supreme

  Court once again considered whether Georgia’s capital scheme had resulted in

  constitutionally disproportionate sentencing patterns. McCleskey v. Kemp, 481 U.S.

  279 (1987). The Court noted that it had approved the “facial validity” of the state’s

  statute in Gregg, based on several features, including one important safeguard

  absent from the FDPA: proportionality review. Id. at 303, 308.

        Comparative proportionality review requires an appellate court “to

  determine whether, considering both the crime and the defendant, the sentence is

  disproportionate to that imposed in similar cases.” Pulley v. Harris, 465 U.S. 37,

  43–44 (1984). In Pulley, the Supreme Court found that California’s capital statute

  had sufficient “checks on arbitrariness” because, among other things, the law

  required that the state supreme court not only review each death sentence but also

  determine whether the weight of the evidence supported it. 465 U.S. at 51–54. The

  Court relied in part on its earlier decision in Jurek v. Texas, 428 U.S. 262 (1976),

  upholding Texas’s death-penalty law although it lacked comparative

  proportionality review. There, the Court had said that the provision for a


                                            7
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19         PageID.6210        Page 8 of 12



  mandatory appeal to “a court with a statewide jurisdiction” would “promote the

  evenhanded, rational, and consistent imposition of death sentences” and “assure

  that sentences of death will not be ‘wantonly’ or ‘freakishly’ imposed.” Id. at 276.

        But the FDPA does not provide for the court of appeals to review the

  relative weight of the aggravating and mitigating factors for a death sentence. And

  though a defendant sentenced to death has the right to appeal to one of eleven

  different courts of appeal, an appeal is not mandatory according to the one circuit

  that has addressed the issue. See United States v. Hammer, 226 F.3d 229, 236–37

  (3rd Cir. 2000). More important, even when appeals are taken, no court of

  nationwide jurisdiction considers each case. See 18 U.S.C. 3595. Rather, further

  appeal to the only court with nationwide appellate jurisdiction, the United States

  Supreme Court, is discretionary. See 28 U.S.C. § 1254. And it is virtually never

  granted: although more than 60 federal defendants in the modern era have been

  condemned to death, and three have been executed, the Supreme Court has granted

  plenary review in only one case. See Jones v. United States, 527 U.S. 373 (1999).

  Such a non-mandatory, fragmented system cannot assure “evenhanded, rational

  and consistent imposition” of the federal death penalty across the circuits.

        Omitting any such review paradoxically leaves federal capital defendants

  with less protection than non-capital ones. See Woodson v. North Carolina, 428

  U.S. 280, 305 (1976) (Constitution grants capital defendant greater protections in


                                            8
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19          PageID.6211       Page 9 of 12



  sentencing process because “[d]eath, in its finality, differs more from life

  imprisonment than a 100-year prison term differs from one of only a year or two”).

  In federal court, a kind of comparative proportionality review is a familiar

  component of ordinary sentencing under 18 U.S.C. § 3553(a)(6). That provision

  requires a sentencing court to consider “the need to avoid unwarranted sentence

  disparities among defendants with similar records who have been found guilty of

  similar conduct.” See Kimbrough v. United States, 552 U.S. 85, 108 (2007)

  (“district courts must take account of sentencing practices in other courts”).

        In the years since Pulley, moreover, the Supreme Court has embraced a form

  of proportionality review to “vindicate the underlying [Eighth Amendment]

  principle that the death penalty is reserved for a narrow category of crimes and

  offenders.” Roper v. Simmons, 543 U.S. 551, 568–69 (2005). That review focuses

  on whether recent sentencing practices and other objective evidence of

  contemporary values indicate that capital punishment has become excessive for a

  given category of defendant or crime. See Atkins v. Virginia, 536 U.S. 304, 306,

  311–12, 319 (2002) (the mentally-retarded); Roper, 543 U.S. at 560-69 (juveniles);

  Kennedy v. Louisiana, 554 U.S. 407, 421–27 (2008) (rape of a child). See also

  Enmund v. Florida, 458 U.S. 782, 794 (1982) (non-triggerperson in a felony-

  murder); Coker v. Georgia, 433 U.S. 584, 596 (1977) (rape of an adult).




                                            9
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19        PageID.6212      Page 10 of 12



        There is no indication that, as currently drafted, the FDPA extends

  proportionality review to defendants charged with capital offenses. To the

  contrary, different circuits have addressed the proportionality review issue, and

  none have interpreted the FDPA to require it. See United States v. Sampson, 486

  F.3d 13, 23–26 (1st Cir. 2007); United States v. Barrett, 496 F.3d 1079, 1108–09

  (10th Cir. 2007); United States v. Mitchell, 502 F.3d 931, 980–81 (9th Cir. 2007);

  United States v. Higgs, 353 F.3d 281, 320–21 (4th Cir. 2003).

        Many district courts have likewise found that the FDPA does not provide for

  proportionality review. See, e.g., United States v. Williams, No. S100CR.1008,

  2004 WL 2980027, at *15 (S.D.N.Y. 2004); United States v. Perez, No. 3:02CR7,

  2004 WL 935260, at *15–16 (D. Conn. 2004); United States v. Frank, 8 F. Supp.

  2d 253, 272–73 (S.D.N.Y. 1998); United States v. Briseno, No. 2:11-cr-00077,

  2015 WL 163526, at *3 (N.D. Ind. Jan 12, 2015); United States v. Williams, 18 F.

  Supp. 3d 1065, 1072–76 (D. Haw. 2014); United States v. Montgomery, No. 2:11-

  cr-20044, 2014 WL 1453527, at *15–16 (W.D. Tenn. 2014); United States v. Hall,

  No. 10-03029-02-CR-S-GAF, 2014 WL 1356698, at *11–12 (W.D. Mo. 2014).

        The majority of States heeded and respected the Supreme Court’s decisions

  which held that the death penalty violates the Eighth Amendment if it is arbitrarily




                                           10
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19           PageID.6213   Page 11 of 12



  imposed3 and, in response, incorporated comparative proportionality review into

  their statutory schemes. Yet the federal death penalty statutory scheme failed to

  institute such a safeguard, thereby rendering its imposition unconstitutionally

  arbitrary and capricious in violation of the Eighth Amendment as set forth in our

  Motion to Declare the Federal Death Penalty Act Unconstitutional filed today.

        VI.    Conclusion

        For the foregoing reasons, it is respectfully requested that this Court

  summarily hold that the FDPA is unconstitutional on its face and strike the notice

  intent to seek a sentence of death filed by the government.




  3
   See Gregg, 428 U.S. at 187; Proffitt v. Florida, 428 U.S. 242, 247 (1976) (joint
  opinion of Stewart, J., Powell, J., and Stevens, J.); Jurek v. Texas, 428 U.S. 262,
  268 (1976) (joint opinion of Stewart, J., Powell, J., and Stevens, J.).
                                           11
Case 2:16-cr-20460-MAG-RSW ECF No. 773 filed 02/15/19        PageID.6214        Page 12 of 12



                                         Respectfully submitted,

  s/Gerald J. Gleeson                           s/ Jacqueline K. Walsh
  Gerald J. Gleeson, II (P53568)                Jacqueline K. Walsh
  Jeffrey Alan Crapko (P78487)                  Washington State Bar No. 21651
  Miller, Canfield, Paddock                     705 2nd Ave., Suite 501
  and Stone, P.L.C.                             Seattle, WA 98104
  840 West Long Lake Road, Suite 150            (206) 325-7900x5
  Troy, Michigan 48098-6358                     Jackie@jamlegal.com
  (248) 879-2000                                Counsel for Carlo Wilson
  gleeson@millercanfield.com
  Counsel for Edwin Mills

  s/ Jean D. Barrett                            s/ Ashwin Cattamanchi
  Jean D. Barrett                               Ashwin Cattamanchi
  Ruhnke & Barrett                              Illinois State Bar No. 6289199
  47 Park Street                                Federal Defenders of San Diego, Inc.
  Montclair, NJ 07042                           225 Broadway, Suite 900
  (973)744-1000                                 San Diego, CA 92101
  jeanbarrett@ruhnkeandbarrett.com              (619) 234-8467
  Counsel for Edwin Mills                       ashwin_cattamanchi@fd.org
                                                Counsel for Carlo Wilson



  DATED: February 15, 2019


                           CERTIFICATE OF SERVICE

        I, Gerald J. Gleeson, II, hereby certify that on February 15, 2019, I

  electronically served the forgoing document with the Clerk of the Court using the

  ECF system which will send notification to all parties.

                                         s/ Gerald J. Gleeson, II
                                         Gerald J. Gleeson, II (P53568)



                                           12
